Citation Nr: 0633403	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  94-39 810	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had a period of active duty for training from 
June to October 1972.  He served on active duty from August 
1980 to July 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1992 and June 1994 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts.

A hearing was held before the undersigned Veterans Law Judge 
in March 1999; a transcript of that hearing is of record.  
The case was previously remanded by the Board in May 1999 and 
December 2004 for additional development.  

The veteran's motion for an additional 90-day period of time 
in order to obtain and submit additional evidence and/or 
argument was granted in correspondence dated June 16, 2006.  
The veteran has not provided any additional evidence or 
argument.  The Board will therefore adjudicate this appeal on 
the evidence of record.  


FINDINGS OF FACT

1.  The veteran does not have a right hip disability that is 
related to his military service.

2.  The veteran does not have a right knee disability that is 
related to his military service.

3.  The veteran does not have an acquired psychiatric 
disorder that is related to his military service.  


CONCLUSIONS OF LAW

1.  The veteran does not have a right hip disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).

2.  The veteran does not have a right knee disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1131, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304.

3.  The veteran does not have an acquired psychiatric 
disorder that is the result of disease or injury incurred in 
or aggravated during active military service.  38 U.S.C.A. 
§§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
2003 and January 2005.  (Although the notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection for these claimed 
disabilities, what evidence and/or information was already in 
the RO's possession, what additional evidence and/or 
information was needed from the veteran, what evidence VA was 
responsible for getting, and what information VA would assist 
in obtaining on the veteran's behalf.  The RO specifically 
requested that the veteran provide any evidence or 
information he had pertaining to his claim.  The RO also 
provided two statements of the case (SOCs) and seven 
supplemental statements of the case (SSOCs) reporting the 
results of its reviews, and the text of the relevant portions 
of the VA regulations.   

Additionally, while the notifications did not include the 
criteria for assigning disability ratings or for award of an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), since the veteran's claims will be denied, 
these questions are not now before the Board.  Consequently, 
a remand is not necessary.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records, and secured multiple 
examinations in support of these claims.  The Board notes 
that at least some of the veteran's SMRs appear to be missing 
from the record.  The November 1992 rating decision denying 
service connection for the right knee and neuropsychiatric 
disabilities noted that the veteran's SMRs for the period 
August 1, 1980 to July 29, 1983, including the report of the 
veteran's entrance examination and evidence that the veteran 
had waived a separation examination, were of record at that 
time.  

Of record at the time of the instant Board decision are 
copies of in-service treatment records from August 8, 1980 
through April 26, 1982, a single page from a May 1980 
examination medical history averring no history of mental 
disorders, operations, hospitalizations, or treatment within 
the preceding five years for other than minor illnesses.  
Also of record are two pages of the veteran's service record 
summarizing his active duty service.  The Board notes that 
the RO queried the National Personnel Records Center (NPRC) 
in March 1993, seeking additional service medical records.  
The NPRC responded in April 1993 that a search found no 
additional records.  See 38 C.F.R. § 3.159(c)(2) (VA may 
conclude that no further search efforts are required when 
told by a Federal agency that the requested records do not 
exist or that the custodian does not have them).

Since the SMRs now of record are apparently incomplete, the 
Board acknowledges VA's heightened duty assist the claimant 
in developing the claim, and the Board's heightened duty to 
consider the benefit of doubt doctrine and to explain its 
decision.  See Russo v. Brown, 9 Vet.App. 46, 51 (1996).  See 
also O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Cromer 
v. Nicholson, 19 Vet.App. 215 (2005) (loss of veteran's SMRS 
while they were under government control did not warrant 
application of adverse presumption requiring VA to disprove 
veteran's claim of service connection).

In an August 2003 report of contact between the RO and the 
veteran, he informed the RO that he had no additional 
evidence to submit.  As noted, the veteran did not submit any 
additional evidence or argument after having requested and 
been granted a 90-day extension in order to do so.  VA has no 
duty to inform or assist that was unmet.

II.  Background

The veteran's SMRs that are of record show no history of 
treatment for any of the claimed disabilities.  As noted, the 
RO's November 1992 rating decision denying service connection 
for the right knee and neuropsychiatric disabilities, noted 
that his entry examination was negative for either of these 
claimed disabilities.  The June 1994 rating decision denying 
service connection for a right hip disability noted that 
review of the veteran's SMRs, including a notice that his 
SMRs had been referred to a doctor on July 29, 1983, the day 
of his separation from service, revealed "no evidence of 
treatment whatsoever for a right hip disability while in 
military service."  In a SSOC issued in September 1993, the 
RO noted that the SMRs showed no record of treatment or 
complaint of a right knee or psychiatric disorder.  It was 
also noted that an examination on separation was not required 
based on review of the veteran's medical records at the time 
of separation.  

Of record is the report of a September 1992 VA mental 
disorders examination.  The veteran reported that he had 
never received any treatment for any condition, mental or 
physical.  The veteran acknowledged very frequent use of 
alcohol and apparently other drugs, and reported that he was 
isolated and had no close relationship to anybody.  The 
examiner found the veteran to be very circumstantial, 
superficial, and evasive in terms of his answers to 
questions, and very vague as to his complaints.  A diagnosis 
was made utilizing the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
III) criteria.  The DSM-III Axis I (clinical syndromes, 
conditions not attributable to a mental disorder that are a 
focus of attention or treatment, and additional codes) 
diagnoses were substance abuse disorder, and depressive 
disorder not otherwise specified (NOS).  The Axis II 
(personality disorders and specific developmental disorders) 
diagnosis was schizotypal personality disorder.  The Axis III 
(physical disorders and conditions) diagnoses were not 
listed.  In Axis IV (severity of psychosocial stressors) the 
examiner identified the veteran's problems as related to his 
personality makeup.  The Axis V (highest level of adaptive 
functioning in the past year) was reported as fair to poor.

A follow-up psychological assessment in October 1992 noted 
that the veteran reported that his father had abused him when 
he was a child.  After summarizing his observations and 
diagnostic test results, this examiner concluded that the 
veteran seemed to have a schizotypical personality disorder 
with paranoid elements.  He also noted that there appeared to 
be a deep-seated depressive component of apparent psychotic 
nature.

A psychological evaluation conducted by the Psychological 
Group, Inc., of Guayama, Puerto Rico in June 1994 is of 
record.  That report noted that the veteran reported having 
been hospitalized only on two occasions, for a tonsil 
operation in 1967, and due to pancreatic acidosis due to 
alcoholism in 1991.  The veteran reported a history of mental 
health problems since he was a child, but that he had never 
been treated by a specialist, other than an evaluation that 
he said was performed while he was on active duty.  The DSM 
Axis I diagnosis was alcohol dependence.  The Axis II 
diagnosis was borderline personality disorder.  No Axis III 
diagnoses were listed.  There were no reports in Axis IV or 
Axis V.

At a hearing conducted at the RO in April 1993, the veteran 
opined that he was a victim of mistreatment as a child, which 
led to disciplinary troubles in military service that, in 
turn, led to his discharge.  When asked if he had had any 
medical treatment for his claimed knee or nervous conditions 
within a year of discharge from service, he responded that he 
had not been treated for either until "last year" (1992).  

Treatment notes from the Massachusetts General Hospital from 
1996 show complaints of plantar warts, hearing loss, an 
epidermoid cyst, and back and leg pain that was termed benign 
on examination.  No mention was made of a knee or hip 
complaint.  He was reported to also have diabetes mellitus 
and hypertension.  He reported a history of psychiatric 
problems, but said that he felt fine now, and denied any 
significant depressive symptoms except for an altered sleep 
pattern.  

The report of a private psychological evaluation conducted in 
February 1997, given in connection with a claim for Social 
Security Administration (SSA) benefits, is of record.  The 
examiner noted that his evaluation was made without benefit 
of any previous medical, psychological, or psychiatrics 
reports, and relied instead on the history provided by the 
veteran himself and the results of the examination, including 
standardized psychological tests.  The veteran reported that 
he had arthritis from his knee to his hip which he said was 
diagnosed in 1980, and which he averred was caused by having 
to walk incorrectly because of calluses on his foot.  The 
veteran again related childhood physical and emotional abuse, 
but no sexual abuse.  

A diagnosis was made utilizing the newer American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) criteria.  The DSM-IV Axis I (clinical 
disorders and other conditions that may be a focus of 
clinical attention) diagnoses were post-traumatic stress 
disorder as a result of his childhood experiences; dysthymia, 
early onset; alcohol dependency in early partial remission; 
and cocaine dependency, also in early partial remission.  The 
Axis II (personality disorders and mental retardation) 
diagnosis was personality disorder, NOS, with borderline 
features.  The Axis III (general medical conditions) 
diagnoses were arthritis of the leg, calluses on the foot, 
and hearing loss in both ears.  In Axis IV (psychosocial and 
environmental problems) the examiner noted the veteran's 
traumatic childhood, physical problems, and unemployment.  
The Axis V (global assessment of functioning (GAF) score) 
report was 32.  

The veteran had a Travel Board hearing before the undersigned 
Veterans Law Judge in March 1999.  The veteran testified that 
his unfamiliarity with the English language led to learning 
difficulties while in service, and that, while he described 
his military experience as a good experience, he was unable 
to continue because "they found something wrong with me" 
and wouldn't let him enroll in a training course.  

The veteran was recently afforded additional examinations in 
connection with these claims.  An August 2005 mental 
disorders examination report recounted the veteran's history, 
including a summarization of his VA treatment for what has 
been diagnosed, as noted, as substance abuse disorder, 
depressive disorder NOS, and schizotypal personality 
disorder.  The veteran related all of his problems to his 
childhood abuse.  The veteran presented for the examination 
clean, slim, poorly dressed and groomed, and looking older 
than his stated age.  He was very cooperative, was alert, and 
was oriented as to time, place, and person.  Mood was anxious 
and somewhat depressed; affect was constricted.  Attention 
was good, as was concentration.  Memory was reported to be 
fair, and speech was clear and coherent.  He was not 
hallucinating, and not suicidal or homicidal.  Insight and 
judgment were fair; impulse control was good.  

The DSM-IV Axis I diagnosis was depressive disorder, NOS.  
Axis II diagnosis was schizotypal personality disorder.  No 
Axis III diagnoses were listed.  In Axis IV the examiner 
listed economic problems.  The Axis V GAF score was 60.    

The RO determined that this examination was insufficient for 
rating purposes because the etiology of the veteran's 
diagnosed mental disorder had not been discussed.  
Accordingly, the examiner was asked to review the record and 
the findings of his August 2005 examination, and indicate, if 
possible, an etiology of his diagnosed mental disorder in 
accordance with the Board's December 2004 remand orders.  

A January 2006 opinion by the August 2005 mental disorders 
examiner noted that the entire claims file was reviewed.  In 
sum, the examiner opined that the veteran currently exhibited 
depressive symptomatology, ambulation difficulties, use of 
alcohol, forgetfulness, irritability, aggressivity, violent 
thoughts, mental struggles, and a poor relationship with his 
father.  The examiner noted that the veteran's diagnoses 
remained as stated in the August 2005 examination, and that 
the principal and most disabling disability is the veteran's 
characterological disorder diagnosed as schizotypal 
personality disorder.  The examiner also noted that this 
disorder has been aggravated by the veteran's voluntary and 
prolonged substance abuse, and that the behavior exhibited 
while abusing these substances was responsible for his great 
difficulties in his social and interpersonal relations, 
performance, and interactions.  

The examiner opined that the veteran does not fulfill the 
diagnostic criteria for PTSD related to either his averred 
abuse as a child or to his military service.  He concluded 
that the veteran's diagnosed depressive disorder and 
schizotypal personality disorder are not due to, caused by, 
the result of, nor secondary to his military service.  The 
diagnosed characterological disorder of schizotypal 
personality disorder was determined to be a condition present 
long before military service. 

The veteran was also afforded a VA joints examination in 
August 2005.  Having been service-connected for plantar wart 
and calluses on the right foot in January 2005, the veteran 
contended to the examiner that he had right knee and right 
hip pain as a result of having to walk on his callused right 
foot for 25 years.  The veteran reported acute right knee and 
hip pain that functionally impaired him, but he also reported 
that he had not been treated for either claimed disability 
within the preceding year, and was not taking any painkillers 
for them.  He reported that he used a cane all the time, but 
could walk unaided for short distances.  There was no history 
of surgeries to the right hip or knee.  

On examination, range of motion of both the right hip and 
right knee were essentially normal.  There was no functional 
loss due to pain, fatigue, weakness, or lack of endurance or 
incoordination following repetitive use of either the right 
hip or right knee.  The examiner noted that examination of 
the right foot revealed no plantar warts, and the only callus 
present was on the right great toe.  There were no 
constitutional signs for inflammatory arthritis.  X-ray 
examination revealed osteopenia and degenerative joint 
disease (DJD) of the hips, and calcific tendinitis, (DJD), 
and left congenital bipartite patella of the knees.  

Noting that there was no mention in the medial records of 
related complaints until about 1992 as regards the right knee 
complaint, and about 1994 as regards the right hip complaint, 
the examiner opined that these disorders did not manifest 
until well after the veteran left military service.  
Specifically, he opined that the veteran's current right hip 
and knee disorder, if any, are not related to or caused by 
the veteran's service-connected calluses and plantar warts of 
the right foot.  The examiner also opined that the veteran's 
degenerative joint disease of the hips and knees are more 
likely than not related to the natural process of aging.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Here, there is no showing of any of the three claimed 
disabilities in service.  While, as noted, the veteran's SMRs 
are incomplete in the record, the Board notes that the 
veteran himself has contended that his mental disabilities 
are attributable to his averred childhood molestation, and 
not to any mental disability that began or was aggravated in 
service.  The veteran also testified that his troubles in 
service were related to his limited abilities as regards the 
English language.  Moreover, the veteran also testified at 
his 1993 hearing that he did not undergo any treatment for 
either his right knee or his mental condition in the year 
after leaving service, and, indeed that he had not been seen 
for these until the preceding year, 1992.  Thus, there is no 
showing of continuity.  A November 1981 SMR entry (of record) 
recorded that the veteran gave a history of plantar warts for 
some seven years, but there are no entries related to the 
veteran's right knee or right hip complaints.  The Board also 
notes that the November 1992 and June 1994 rating decisions 
that denied service connection for these claimed disabilities 
cited SMRs for the entire period of the veteran's active duty 
service, and noted that there were no entries related to any 
of these three claimed disabilities.  

Here, there is evidence of a current mental disability, but 
there is no medical evidence of a related in-service 
incurrence or aggravation of a mental disorder and no medical 
evidence of a nexus between the current disability and any 
in-service mental disability, disorder, or complaint.  
Indeed, the medical evidence is that his current mental 
disorder is not related to his military service.  The 
February 1997 private examiner attributed the veteran's 
mental disorders to his childhood experiences and substance 
abuse.  The most recent VA mental disorders examination 
opinion is that the veteran suffers from depressive disorder 
and schizotypal personality disorder that are not due to, 
caused by, the result of, nor secondary to his military 
service, nor present within the year after leaving service.  

The veteran told his June 1994 examiner that he underwent a 
mental health evaluation in service, but the SMR evidence 
cited in the September 1993 SOC noted that the veteran's SMRs 
were completely silent as regards mental disorders.  Finally, 
as regards the claim of service connection for an acquired 
mental disorder, the Board notes that service connection for 
the veteran's diagnosed schizotypal personality disorder is 
not warranted because personality disorders are not diseases 
for compensation purposes.  38 C.F.R. § 4.127 (2006).

As regards the veteran's claim that he has right knee and 
right hip disabilities that are secondary to his now service-
connected plantar wart and calluses of the right foot, there 
is no confirmed diagnosis of either complaint in the record.  
The record contains complaints of pain related to the right 
knee and right hip, and the August 2005 examiner noted 
complaints by the veteran.  But that examiner found 
essentially normal range of motion, and carefully worded his 
opinion to say that the veteran's current right hip and right 
knee disorders, "if any," are not related to or caused by 
the veteran's service-connected calluses and plantar warts.  
Moreover, this examiner opined that the veteran's 
degenerative joint disease of the hips and knees, that was 
revealed on x-ray examination, was more likely than not 
related to the natural process of aging, and not to the 
veteran's military service, including his service-connected 
calluses and plantar warts.  

Even if current right knee and right hip disorders were to be 
conceded, which they are not, there is no medical evidence, 
and no claim by the veteran, of any in-service incurrence or 
aggravation of an injury or disease related to the knee and 
hip claims, and no medical evidence of a nexus between any 
current disability and any in-service disease or injury.  
While the veteran did tell his February 1997 examiner that he 
had arthritis of the knee and hip that was diagnosed in 1980, 
the November 1992 and June 1994 rating decisions reported 
that the SMRs, that were evidently of record at the time, 
contained no complaints or diagnoses related to the right 
knee or right hip.  

The only evidence of record that any of the veteran's three 
claimed disorders is related to his military service is the 
lay testimony of the veteran himself.  However, there is no 
evidence of record showing that the veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to diagnosis 
or etiology of his claimed disabilities.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
(2006).

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  The 
preponderance of the evidence shows that the veteran does not 
have a mental disorder or a right knee or right hip disorder 
that is traceable to disease or injury incurred in or 
aggravated during active military service.

(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a right hip disability 
is denied.

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for an acquired psychiatric 
disorder is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


